DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 1/31/2022, with respect to claims 1-2, 6-9, 13-14, 33-34 and 38-39 have been fully considered but are moot in view new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 11, 12, 14, 33-34, 38 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blippar (“Welcome to ‘AR City’: Beta Augmented Reality Maps and Navigation by Blippar”, URL: https://www.youtube.com/watch?v=AgRdutPZNug) in view of THEGAMEVEDA (“Microsoft HoloLens : An hour with HoloMaps from Seattle to checking tweets atop Trump Tower”, URL: https://www.youtube.com/watch?v=7mtS_224mKU) in view of Baalu et al. (PGPUB Document No. US 2016/0025497) in view of MobiDev (“Augmented Reality Indoor Navigation Demo – ARCore based”, URL: https://www.‌youtube.com/watch?v=eQXKEnrHMxw) in view of Kodama et al. (PGPUB Document No. US 2017/0352272).

    PNG
    media_image1.png
    388
    222
    media_image1.png
    Greyscale
Regarding claim 8, Blippar teaches a non-transitory computer-readable medium storing computer program instructions executable by a processor, the instructions comprising: 
Determining a view based on the current location (the determined map showing nearby area and current location as shown in 0:33 (see screenshot to the right)), wherein the view comprises geographic information representing a geographic area that includes the current location of the client device (the displayed map including the user’s current location (blue circle) as shown in 0:33 (see screenshot to the right));
Determining the view to the client device (the determined view as shown in the screen shot to the right);

    PNG
    media_image2.png
    511
    276
    media_image2.png
    Greyscale
Receiving a destination notification from the client device (the searched destination as shown in 0:31), 
Wherein the destination notification comprises an indication of a user selection of a destination location within the represented geographic area (corresponds to the destination and the user’s current position simultaneously displayed on the map overview of 0:33 (i.e. the destination distance being within (close) the map overview from the user’s current position). Further, at 0:33 the user initiates the walking route after the user confirming the destination by touching the “Go” button at the bottom right next to the destination “Chanel”)

Displaying the AR world view to the client device (see screenshot to the right).  

However, Blippar does not expressly teach the step of, 
(1) The determined view being an AR tabletop view, the AR tabletop view comprising a downscaled AR model of a geographic area
(2) Receiving a location notification from a client device comprising a current location of the client device
(3) Receiving the destination notification
(4) Sending the AR world view to the client device
(5) Transitioning to the AR view responsive to receiving the user selection of the destination location
(6) Receiving a second current location of the client device; and responsive to determining the second current location of the client device is within a geofence bounding a geographical area represented by a particular AR navigation element of the plurality of AR navigation elements that indicates a route direction beyond the first current location, sending the particular AR navigation element to the client device for display

(1) THEGAMEVEDA discloses an AR application (HoloMaps) that is capable of displaying an interactive 3D map on a table (refer to the figure below taken from the video of THEGAMEVEDA).

    PNG
    media_image3.png
    478
    625
    media_image3.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Blippar such that the destination is input by the user and displayed in the manner taught by THEGAMEVEDA, because this enables an enhanced sense of immersion when interacting/viewing the 3D map.

(2) (3) (4) Baalu teaches the concept of a server carrying out map guidance determination based on location information received from the client device, and sending guidance information to the client device (navigation server 402 receives data indicative of the current position (determined by the position sensors, for example) of the navigation system 300 and data indicative of a selected destination (Baalu: 0049)). Applying the teachings of Baalu to the combined teachings above results in teaching,
Receiving a location notification from a client device comprising a current location of the client device (the server of Baalu receiving location information (“visual positioning technology” of Blippar shown at 0:25) (Baalu: 0049)); 
Receiving the destination notification (receiving the user searched destination as shown at 0:33 of Blippar, wherein the server utilizes said information to determine the guidance/navigation (Baalu: 0049))

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to process navigation information at a server (taught by Baalu), because this enables offloading CPU load to the server.

(5) Blippar discloses transitioning to the walking route view upon the user confirming the destination (Blippar: 003). Blippar also teaches transitioning to the AR view (Blippar: 0:35). However, Blippar is silent as to when the transition from the 2D walking route view to the AR view occurs. MobiDev discloses a similar AR route guidance app, wherein the user is transitions directly to the AR walk guidance in response to the user selecting the destination (MobiDev: 0:27-0:29). The series of screenshots below shows the transition occurring in response to the user selecting the destination (MobiDev: 0:27-0:29).

    PNG
    media_image4.png
    524
    248
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    522
    246
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    524
    212
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    527
    271
    media_image7.png
    Greyscale

 Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to allow the user to directly transition to the AR walk guidance upon selecting the destination as taught by MobiDev, because 

(6) Kodama teaches receiving a second current location of the client device (corresponds to the user moving to a new location along the route guidance initiated by Blippar); and responsive to determining the second current location of the client device is within a geofence bounding a geographical area represented by a particular AR navigation element of the plurality of AR navigation elements that indicates a route direction beyond the first current location (Kodama teaches the concept of displaying guides at an intersection along a navigation route (Kodama: 0030) when the user is within a predetermined distance from the intersection (“geofence”), wherein the display guides such as an arrow indicating  the traveling direction corresponds to “a route direction beyond the first current location”), sending the particular AR navigation element to the client device for display (sending navigation information as taught by Baalu above).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as utilize the route guidance teaching of Kodama, because this enables effectively navigating the user along the route.

Regarding claim 9, the combined teachings as applied above teaches the non-transitory computer-readable medium of claim 8, wherein the AR tabletop view comprises at least one AR tabletop component element (refer to visual/UI components seen in the video of THEGAMEVEDA).  

Regarding claim 14, the combined teachings as applied above teaches the non-transitory computer-readable medium of claim 8, wherein at least one of the AR tabletop view and the AR world view is rectified based on at least one of image recognition, the current location (by definition of AR an AR overlay tracks the real world object as shown in the video of Blippar. Therefore, as the user’s location/position changes the overlay adjusts its position to appear anchored to the real world object the 

Claim 1, 2, 7 and 40 are corresponding method claims of claims 8-11 and 14. The limitations of claims 1-4 and 7 are substantially similar to the limitations of claims 8-11 and 14.  Therefore, it has been analyzed and rejected substantially similar to claims 1-4 and 7.

Claims 33, 34, 38 and 42 are corresponding method claims of claims 8-11 and 14. The limitations of claims 33-36 and 38 are substantially similar to the limitations of claims 8-11 and 14.  Therefore, it has been analyzed and rejected substantially similar to claims 33-36 and 38.

Claims 6, 13 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blippar in view of THEGAMEVEDA in view of MobiDev in view of Baalu in view of Kodama as applied to claims 1, 8 and 33 above, and further in view of Musabji et al. (PGPUB Document No. US 2012/0059720).
Regarding claim 13, the combined teachings as applied above does not expressly teach but Musabji teaches the non-transitory computer-readable medium of claim 8, wherein the geographic information is vector data (Musabji teaches the concept of utilizing vector data representing geometry of the geographic area (Musabji: 0066) within an AR environment (Musabji: 0124)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize vector data (taught by Muasbji) to display AR overlays such as the route guidance of Blippar, because this enables an improved method of efficiently rendering graphics.

Claims 6 and 39 are similar in scope to claim 13.

Claims 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blippar in view of THEGAMEVEDA in view of MobiDev in view of Baalu in view of Kodama as applied to claims 1, 8 and 33 above, and further in view of Anderson (PGPUB Document No. US 2019/0043260).
Regarding claim 44, the combined teachings as applied above does not expressly teach teaches the non-transitory computer-readable medium of claim 8, the instructions further comprising: 
Receiving, from the client device, a selection of a subset of augmented reality (AR) element types from a plurality of AR element types, wherein each AR element type corresponds to a different set of data comprising AR elements of the respective type (displaying different sets of layer data such as traffic and live weather in response to the user selectively choosing different layer data. (THEGAMEVEDA: 3:07-3:25))
Wherein the AR tabletop view includes AR elements only of the selected subset of AR element types (using the commands as demonstrated at 3:07-3:25 of THEGAMEVEDA), and the AR world view includes only the plurality of AR navigation elements and AR elements of the selected subset of AR element types besides the AR navigation elements (the resulting customized/selective information as shown at 3:07-3:25).

However, the combined teachings as applied above does not expressly teach but Anderson teaches the AR element types being vector data (rendering virtual objects as vector graphics according to the SVG (scalable vector graphics) standard (Anderson: 0039)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the AR elements of the combined teachings above such as to be render in a vector graphics format (taught by Anderson), because vector graphics are scalable while maintaining a high resolution.
Claims 43 and 45 are similar in scope to claim 44.

Claims 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blippar in view of THEGAMEVEDA in view of MobiDev in view of Baalu in view of Kodama as applied to claims 1, 8 and 33 above, and further in view of Akita et al. (PGPUB Document No. US 2010/0153000).
Regarding claim 47, the combined teachings as applied above does not expressly teach but Akita teaches the non-transitory computer-readable medium of claim 8, the instructions further comprising:
Receiving a third current location of the client device (any location of the user that is about to pass/exit the geofenced area (area at which the navigational guidance arrow of Kodama is presented) corresponds to the “third current location”); 
And responsive to determining the third current location of the client device is beyond the geofence of the particular AR navigation element, sending to the client device instructions to remove the particular AR navigation element from the AR world view (Akita teaches the concept of distinguishing the point at which the vehicle is approaching a target intersection (Akita: steps S5-S8 of FIG.2) and when the vehicle has passed through the target intersection (Akita: 0045, step S9 of FIG.2). A route guide (similar to the navigation arrow of Kodama being displayed when within the geofenced area) is presented when the vehicle is within a predetermined distance to the target intersection (Akita: step S6, FIG.2), and displaying the route guide ends when it is determined that the vehicle has passed through the target intersection (Akita: step S9, FIG.2)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above to end route guidance at geofenced areas such as intersections as taught by Akita, because this enable an effective method of determining when to stop route guidance.

Claims 46 and 48 are similar in scope to claim 47.



Allowable Subject Matter
Claims 49 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID H CHU/Primary Examiner, Art Unit 2616